Under the conditions prevailing at the time of the accident the defendant was operating his automobile at a speed that was improper, and so as not to have it under proper control, in addition to other negligent acts within the allegations of the complaint. The plaintiff did not create any emergency and was not negligent in his operation of his automobile.
Immediately after the collision the plaintiff's face and lips were bleeding, he had numbness and pain in the hip and sternum, his knee was cut, he limped and was nauseated. His back and chest were strapped. He was given sedatives for a week and a half. He slept on a fracture board from eight to ten days in the hospital after June 30th, and finally, on July 8th, was put in a body cast from above the arm pit to below the hip. This was removed on October 8th. The cast was cut down to permit of treatment for skin irritation. The doctor was in attendance until September 10th, regularly. He has a permanent condition in the lower back but is wearing a sacroiliac belt and returned to work September 2, 1941, although not at the same kind of work. He can do no heavy lifting. He has physiotherapy treatments and diathermy is indicated for a dull ache on exertion which becomes acute. Heat is no relief permanently. He still sleeps with board under mattress. He has sustained special damages for hospitals, doctors, belt, loss of time and automobile damage of $1,390.
   Judgment may enter for the plaintiff to recover $6,390 with costs.